PER CURIAM.
We accepted jurisdiction in this cause, reported below as Alice P. v. Miami Daily News, Inc., 440 So.2d 1300 (Fla. 3d DCA 1983), on the basis of conflict with this Court’s decision in Wait v. Florida Power & Light Co., 372 So.2d 420 (Fla.1979). After receiving briefs and hearing oral argument, we find that there is no direct and express conflict and, consequently, there is no basis upon which to establish jurisdiction.
Accordingly, the petition for review is denied.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, ALDERMAN, McDONALD, EHRLICH and SHAW, JJ., concur.